Citation Nr: 1427355	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-27 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran had active duty service from July 1966 to July 1968 and January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  

In February 2012, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

Review of the Virtual VA electronic folder includes Social Security Administration (SSA) records.  


FINDINGS OF FACT

1.  The Veteran is service connected for the following disabilities: left knee, rated as 60 percent disabling; right knee, 30 percent disabling; diabetes mellitus, Type II, 20 percent disabling; lumbar spine disability, left hip, and right hip, rated 10 percent disabling each; and a noncompensable left knee scar.  The overall combined rating is 90 percent.   

2.  The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him incapable of gainful employment consistent with his educational background and occupational experience.  


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the decision is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is service connected for the following disabilities: left knee, rated as 60 percent disabling; right knee, 30 percent disabling; diabetes mellitus, Type II, 20 percent disabling; lumbar spine disability, left hip, and right hip, rated 10 percent disabling each; and a noncompensable left knee scar.  The overall combined rating is 90 percent.  Thus, he meets the schedular TDIU criteria from the beginning of the claim period on January 2009.  38 C.F.R. § 4.16(a).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

The Veteran stated that he last worked in maintenance for a private employer.  He also lists carpentry as a previous occupation.  He identified his disabilities as diabetes, bilateral knee disabilities, and "pacemaker."  He has earned a bachelor of science in natural resource management.  See January 2009 TDIU claim.

Social Security Administration (SSA) records (found on Virtual VA) show that the Veteran has a left knee disability as his primary diagnosis and secondary diagnosis of atrial fibrillation with pacemaker.  A January 2007 state disability physical examination showed that the Veteran had great difficulty climbing stairs and was limited to walking half a block primarily due to his left knee disability.  The examiner assessed heart and knee disease.  For the knees, the examiner commented that the Veteran had a guarded gait and had to walk carefully.  He believed the physical examination supported the Veteran's subjective limitations.  

February 2009 VA orthopedic examination showed that the Veteran had restricted motion in each knee.  X-rays also confirmed degenerative changes in both knees, both hips, and lumbar spine.  

In November 2011, the Veteran was furnished an examination for his TDIU claim.  He reported having constant left knee pain following 2005 knee replacement surgery.  He also had relatively less, but constant right knee pain.  Both knees occasionally swelled.  During flare-ups, he could not climb stairs, nor walk or stand for prolonged periods.  He had slight limitation of motion for both knees.  Muscle strength was full and stability tests were normal.  Diabetes was shown to be managed by restricted diet.  He did not have complications.   For his low back, he reported constant pain without flare-ups.  X-rays showed mild multilevel degenerative changes.  He had slightly limited motion with endpoint pain.  Muscle strength, sensory, and reflexes were normal.  No neurological abnormalities were found.  For his hips, he had constant pain.  Prolonged walking or standing caused flare-ups.  He had some limited motion with endpoint pain, but the examiner also noted body habitus prevented full movement.  The examiner stated that the Veteran would have difficulty with jobs, such as his previous occupations, requiring physical exertion due to his service connected musculoskeletal disabilities.  However, he believed the Veteran could be employed in a sedentary occupation.  

December 2011 private treatment records showed that the Veteran's treating physician noted the service connected musculoskeletal disabilities and non-service connected shoulder pain with hand numbness.  He described the Veteran as "markedly limited" for work due to his musculoskeletal disabilities.  

At the February 2012 hearing, the Veteran stated that his diabetes was not well controlled.  He had back pain.  He was scheduled for a right knee replacement, but the surgery was postponed due to his uncontrolled diabetes.  He had increased instability in both knees and bilateral hip pain.  He reported that he last worked in maintenance several years ago.  He had not had any other job and believed he was unemployable due to his diabetes and knee disabilities.  He described several routine tasks from his past job that he could no longer perform.  He acknowledged having a college degree, but his occupational experience related to skilled labor.  

Upon review, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  The Board acknowledges the November 2011 VA opinion finds the Veteran capable of engaging in sedentary employment and the Veteran's college education.  These records indicate sedentary employment is possible and weigh against the claim.  Nonetheless, the Veteran's occupational experience is in skilled labor and his service connected orthopedic disabilities would clearly preclude such employment.  SSA has recognized the Veteran's service connected bilateral knee disabilities as the primary diagnosis for disability benefit purposes.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected orthopedic disabilities preclude employment consistent with his occupational experience.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  





ORDER

Entitlement to a total disability rating based on unemployability due to service-connected disability is allowed, subject to the regulations governing the payment of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


